 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   JOE PHOMSOUPHA,
                                                          Case No. 1:18-cv-00918-EPG
12                           Plaintiff,

13   v.                                                   ORDER TO SHOW CAUSE FOR
                                                          FAILURE TO PROSECUTE
14
     COMMISSIONER OF SOCIAL SECURITY,
15
                             Defendant.
16

17         For the reasons set forth below, the Court issues this second Order to Show Cause,

18   requiring Plaintiff to file a response, within ten days, explaining why the action should not be

19   dismissed for failure to comply with the Court’s Scheduling Order, as modified.

20         On July 10, 2018, the Court issued a Scheduling Order. (ECF No. 6-1.) Under the

21   Scheduling Order, the Court set forth the following schedule: (1) within 30 days after service

22   of the administrative record (“AR”), Plaintiff is to serve on Defendant a letter brief; (2) within

23   35 days after service of Plaintiff’s letter brief, Defendant is to serve a response to the letter

24   brief; (3) if the parties agree to a remand, they are to file a stipulation to do so within 15 days

25   after Defendant’s response is served on Plaintiff; (4) if the parties do not agree to a remand,

26   Plaintiff is to file and serve his opening brief within 30 days after service of Defendant’s

27   response to Plaintiff’s letter brief. (ECF No. 6-1 at 2-3.)

28         The AR was lodged with the Court on December 18, 2018. (ECF Nos. 11, 12.) More


                                                      1
 1    than 95 days passed after the AR was lodged and the parties had not filed a stipulation to

 2    remand the case, and Plaintiff had not filed an opening brief. Therefore, on May 23, 2019, the

 3    Court issued an Order to Show Cause requiring Plaintiff to show cause why the action should

 4    not be dismissed for failure to comply with the Court’s Scheduling Order. (ECF No. 13.)

 5    Plaintiff timely responded, explaining the failure to timely file the opening brief, and

 6    requesting that Plaintiff be provided additional time, to June 3, 2019, to serve Defendant with

 7    Plaintiff’s confidential letter brief. (ECF No. 14.) In light of Plaintiff’s explanation, the Court

 8    discharged the Order to Show Cause and granted Plaintiff an extension of time, to June 3,

 9    2019, to file the confidential brief. (ECF No. 17.)

10          Plaintiff served the letter brief on Defendant on June 3, 2019. (ECF No. 14-1.) Under the

11    Scheduling Order’s timeline, if the parties agreed to remand, they were to file a stipulation for

12    remand within 50 days of June 3, 2019; if the parties did not agree to remand, Plaintiff was to

13    file and serve his opening brief within 65 days of June 3, 2019.

14          More than 65 days have passed since Plaintiff served the letter brief on Defendant on

15    June 3, 2019. No stipulation to remand has been filed with the Court, and Plaintiff has not filed

16    an opening brief. Therefore, the Court issues this second Order to Show Cause.

17          Plaintiff is ORDERED TO SHOW CAUSE why this action should not be dismissed for

18    failure to comply with the Court’s Scheduling Order and to prosecute this case. Plaintiff shall

19    file a written response to the Order to Show Cause within ten (10) days of the date of this

20    Order. If Plaintiff desires more time to file an opening brief, Plaintiff should so state in the

21    response. Failure to respond to this Order to Show Cause within the time specified will result

22    in dismissal of this action.

23
     IT IS SO ORDERED.
24

25     Dated:     August 14, 2019                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      2
